United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1907
                                    ___________

Jennifer Johanna Pedersen,         *
                                   *
             Appellant,            *
                                   *
       v.                          *
                                   * Appeal from the United States
Hennepin County; Patrick D.        * District Court for the
McGowan, Sheriff; Michele          * District of Minnesota.
Smolley, Chief Deputy; Thomas      *
Merkel, Inspector; Richard         *       [UNPUBLISHED]
Estensen, Former Inspector,        *
officially and individually,       *
                                   *
             Appellees.            *
                              ___________

                              Submitted: October 14, 2005
                                 Filed: March 3, 2006
                                  ___________

Before ARNOLD, MURPHY, and GRUENDER, Circuit Judges.
                          ___________

PER CURIAM.

        Jennifer Pederson brought this action against the defendants for detaining her
in jail for twelve hours after a court had ordered her release. Her complaint contained
a claim under 28 U.S.C. § 1983 along with various state law claims. The district
court1 granted the defendants summary judgment on the federal claim and declined
to exercise further jurisdiction over the state law claims. Ms. Pederson appeals.

       We have already dealt with similar suits against these same defendants in
previous cases and have found them to be without merit. See, e.g., Lund v. Hennepin
County, 427 F.3d 1123 (8th Cir. 2005); Russell v. Hennepin County, 420 F.3d 841
(8th Cir. 2005). Finding nothing in the instant case to distinguish it from these others,
we believe that an extended discussion is unnecessary and affirm the judgment of the
district court. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.

                                          -2-